Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17057496 filed 11/20/2020. Claim 1-18 and 22 canceled; Claim 19-20 and 23-31 withdrawn. Claims 21 and 32-35 are subject to examination.

Election/Restrictions
Applicant’s election without traverse of claims 21 and 32-35 in the reply filed on 06/29/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “grouping unit”, “selecting unit”, and “processing unit” in claim 21 and 32-35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claims 21 and 32-35: Since the claim limitation(s) uses elements “grouping unit”, “selecting unit”, and “processing unit”, it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph limitation:
[Par. 00176] As shown in FIG. 14, the transmitting device 1400 includes a grouping unit 1410, a selecting unit 1420, and a processing unit 1430.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21 recites “selected common modulo vector” in line 5. It is suggested that claim 21 be amended to recite “the selected common modulo vector”.  
Appropriate correction is required.

Allowable Subject Matter
Claim 32-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al. (Gaur hereafter) (US 20120082256 A1) in view of Nakano et al. (Nakano hereafter) (US 20130003641 A1 ).

Regarding claim 21, Gaur teaches, A transmitting device, comprising: 
a grouping unit (element “LAYER MAPPER” Fig. 2) configured to group data symbols to be transmitted (Gaur;  modulation symbol (e.g., BPSK, QPSK, QAM, etc.). These information symbols are then mapped (Layer Mapper block) to Layers (a stream of complex symbols) as shown in FIG. 2, Par. 0039 [Note that layer mapping is interpreted as grouping, symbols of one layer belong to one group]); 
a unit (element “PRECODING” Fig. 2) configured to modulo for each group of data symbols to be transmitted (Gaur; The information symbols mapped to different Layers are then processed in a Precoding block (which implements … THP), Par. 0039; The THP precoder consists of an interference pre-cancellation block .. A modulo operation is used to ensure that transmit power is not exceeded, Par. 0041); 
a processing unit (Gaur; base station, Par. 0039) configured to process, according to modulo, each group of data symbols to be transmitted to acquire transmission symbols (Gaur; The information symbols mapped to different Layers are then processed in a Precoding block (which implements GDFE or THP etc). The precoded symbols … are then fed to an OFDM Signal Generator and the output is mapped to the transmit antenna ports, Par. 0039; The basic components of this scheme are shown in FIG. 3. The THP precoder consists of an interference pre-cancellation block (a triangular matrix B), which helps to ensure that the symbol vector encoded at the k.sup.th step will suffer interference from (k-1) symbol vectors only. A modulo operation is used to ensure that transmit power is not exceeded, Par. 0041).  
	Gaur teaches modulo component of Tomlinson Harashima Precoding (THP) in Fig. 3 and also teaches modulo operation is performed on modulated symbols of each layer, but Gaur does not teach selecting common modulo vector. Gaur fails to explicitly teach,	
a selecting unit configured to select a common modulo vector for each group of data symbols to be transmitted.
However, in the same field of endeavor, Nakano teaches,
a selecting unit configured to select a common modulo vector for each group of data symbols to be transmitted (Nakano; the Modulo operation carried out by … the transmitter … in the communication using THP … In FIG. 24, the Modulo operation is shown as a process of shifting a signal … by adding a perturbation vector d(=(-2).tau.+j*(-1).tau.) … For example, .tau.=2[Symbol font/0xD6] 2 in QPSK, .tau.=8/ 10 in 16QAM, Par. 0004 [Note that perturbation vector used in modulo operation interpreted as modulo vector and perturbation vector is common for all streams/layers when modulation scheme is QPSK]);
selected common modulo vector (Nakano; a perturbation vector d(=(-2).tau.+j*(-1).tau.) … For example, .tau.=2[Symbol font/0xD6] 2 in QPSK, Par. 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gaur to include the use of a tau as taught by Nakano in order to determine perturbation vector for different modulation scheme (Nakano; Par. 0004).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20130021991 A1 teaches codeword to layer mapping rule in Table 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416